Citation Nr: 1619375	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  15-05 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for major depressive disorder (MDD) prior to March 2, 2015.

2.  Entitlement to an initial compensable evaluation for migraine headaches prior to October 26, 2009, and in excess of 30 percent from October 26, 2009 to January 16, 2014.

3.  Entitlement to a disability rating in excess of 20 percent for temporomandibular disorder (TMD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 15, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served in active duty from August 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.

In January 2015, the Board remanded the issues above.  During remand status, the RO granted a 100 percent evaluation for MDD effective from March 2, 2015 (date of VA examination).  Therefore, as a 100 percent evaluation is the maximum schedular evaluation allowed, this is a complete grant of the benefit sought from March 2, 2015; and the only issue remaining for Board consideration is entitlement to an evaluation in excess of 10 percent for MDD prior to March 2, 2015.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Also during remand status, the RO granted a 30 percent evaluation from October 26, 2009 to January 16, 2014 for migraine headaches, and a 50 percent evaluation from January 16, 2014.  Therefore, as a 50 percent evaluation is the maximum schedular evaluation allowed, this is a complete grant of the benefit sought from January 16, 2014; and the only issue remaining for Board consideration is entitlement to an initial compensable evaluation for migraine headaches prior to October 26, 2009, and in excess of 30 percent from October 26, 2009 to January 16, 2014.  Id.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran all benefit of any doubt, the Board finds that the Veteran's MDD resulted in total occupational and social impairment from the date of his Board hearing in November 24, 2014 and that the March 2015 VA examination corroborated the frequency, severity, and duration of symptoms reported at the hearing on appeal.

2.  Prior to November 24, 2014, neither the lay nor the medical evidence more nearly reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to service-connected psychiatric disorder.

3.  From June 3, 2013, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  Prior to October 26, 2009, the more persuasive evidence of record does not more nearly show that the Veteran's migraine headaches were manifested by characteristic prostrating attacks averaging one in 2 months over the last several months; and from October 26, 2009 to June 3, 2013, the more persuasive evidence of record does not more nearly show that the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran's jaw disability, diagnosed as TMD, is not manifested by the functional equivalent of inter-incisal range of motion more nearly limited to 11-20 millimeters.

6.  From June 3, 2013, the Veteran has been unable to secure and follow a substantially gainful occupation due to service-connected disability.

7.  Prior to June 3, 2013, the evidence of records does not more nearly reflect that the Veteran was unable to perform the mental and physical acts required for obtaining and/or following substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent (maximum schedular) evaluation for MDD from November 24, 2014 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for MDD prior to November 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for a 50 percent (maximum schedular) evaluation for migraine headaches from June 3, 2013 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.124a, Diagnostic Code 8100 (2015).

4.  The criteria for an initial compensable evaluation for migraine headaches prior to October 26, 2009, and in excess of 30 percent from October 26, 2009 to June 3, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for an evaluation in excess of 20 percent for TMD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.150, Diagnostic Code 9905 (2015).

6.  The criteria for TDIU from June 3, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.16, 4.18, 4.19 (2015).

7.  The criteria for TDIU prior to June 3, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in June 2008 (migraine and depression), August 2009 (TDIU), and July 2010 (jaw/left maxilla and TDIU) letters, prior to the rating decisions on appeal.  A December 2011 VCAA letter addressed the Veteran's jaw claim, described as TMD.  An additional VCAA letter dated in July 2012 further addressed disorders to include TMD and TDIU.  

The appeal in regards to depression and migraine arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection; the RO provided supplemental notice on the claim for increase for migraines in a November 2009 letter and on the claim for increase for depression in a November 2011 letter.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

It is noted that the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in the VCAA notice.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran with a hearing on appeal before the undersigned VLJ.

It is noted that the VLJ conducting the November 2014 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the nature and severity of symptoms, and inquired about the existence of supporting evidence that may have been overlooked.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, VA obtained the requested VA treatment records and provided the Veteran new VA examinations as directed in the Board's January 2015 remand decision.

Accordingly, the Board will address the merits of the appeal.

II.  Evaluations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Major Depressive Disorder

An April 2009 rating decision granted service connection for major depressive disorder at the 10 percent disability level, effective from September 9, 2008.  See Rating Decision - Narrative (April 7, 2009).  A January 2016 ratng decision granted a 100 percent evaluation for MDD effective from March 2, 2015 (date of VA examination).  The Veteran seeks a disability rating in excess of 10 percent prior to March 2, 2015.  See VA Form 9 (May 31, 2012); Hearing Transcript (November 24, 2014).

1.  Legal Criteria

MDD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is provided when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

2.  Factual Background

A February 2009 note reflects that he Veteran stayed busy taking care of his bee colonies and farm; he reported sleep and appetite were fine.  A September 2009 note reflects that the Veteran presented with complaints of increased stress, feeling depressed, poor motivation to do anything, inability to focus or concentrate, inability to finish projects, no energy, and waking up frequently from sleep.  He noted a close friend had recently died and that his son had abused (beat) his grandson for whom he is seeking custody.  The Veteran denied suicidal/homicidal thoughts.  Mood was dysphoric and anhedonia was noted.  The impression was major depression.  Medications were modified and supportive psychotherapy advised.

Report of VA examination dated in March 2009 reflects a diagnosis for depression with symptoms that were described as transient and mild; causing decrease work efficiency and inability to perform occupational tasks only during periods of significant stress.  The Veteran reported depressed mood, treated with medication.  Objectively, the Veteran appeared clean, and dressed both appropriately and casually.  He was fully oriented in all spheres.  There were no abnormalities of psychomotor activity; or thought process and thought content.  Speech as slow, clear, and coherent.  Mood was described as happy and good.  Attitude was described as cooperative, friendly, relaxed, and attentive.  Affect was appropriate.  Memory was normal.  No delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts were found.  There was no impairment of impulse control, which described as good, or episodes of violence.  The examiner found the Veteran capable of managing his financial affairs.  The examiner noted the symptoms did not cause total occupational or social impairment with reduced reliability, reduced productivity, or decreased work efficiency.

An October 2009 note reflects a diagnosis for major depressive disorder and complaints of depression and stress relate to his son being jailed and his marital problems due to their son's behavior.  There was no suicidal ideation.  A November 2010 note indicated that the Veteran was frustrated with VA's requirement that he demonstrate is "unable to work, permanently disabled."  The VA treatment records reflects a GAF score of 40 and 50 in February 2011 and March 2011, respectively.  A May 2011 VA psychiatry note reflects the Veteran's report that he wanted to start working as a master machinist but there was no work-it was noted that he was a building inspector.  A November 2011 note reflects that the Veteran declined to continue VA mental health treatment because he did not believe it was improving his problems.  A June 2012 note reflects "He reports his mood is much improved.  He seldom needs to take anything for sleep."  The examiner noted that the symptoms of his disorder were:  Depressed mood and anxiety.  The examiner commented that he believed a "supportive employment or occupational/educational training environment" could likely improve the Veteran's symptoms as "he will be provided structure and achieve a sense of mastery and connection to a productive group."  GAF scores were 40 for the period of April to September 2011.  A September 2011 note reflects depressed mood and that the Veteran had stopped takig his prescribed depression medication a few weeks earlier.  Affect was labile and constricted.  There were no suicidal/homicidal thoughts or intent.  There was no impairment of cognition, memory, insight, or judgment.

Report of VA examination dated in September 2012 reflects a diagnosis for depressive disorder NOS (not otherwise specified) that results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported few friends, most were deceased, whom he saw infrequently; he was saddened by the recent death of his dog and cat and felt guilt for allowing the cat to get out of the house.  With regard to depression, the Veteran reported that he cries easily, has low motivation and interest in activities, reduced relationships with family and friends, and dislikes change.  He reported that his marriage was failing-noting that he and his wife were raising a grandson who was now 18 years old and that his adult son was an "alcoholic and felon."  He described himself as retired, living on his work pension, Social Security benefits (age-based), and VA disability.  He stated that he last worked 9 years earlier; that he could perform "menial labor such as working in a fast food restaurant;" and that he "could get along with others."  The examiner reported that the Veteran had "ambivalence" about his ability to function in an occupational setting.  The Veteran indicated that work would be difficult due to "age and pain."  The Veteran had earned a mechanical engineering degree in 1960.  Objectively, the Veteran was appropriately dressed with normal grooming and hygiene.  Motor activity was restless.  He was defensive and guarded with poor eye contact, and slow speech-but with normal volume, tone, and intensity.  Mood was dysthymic and affect flat.  Attention was distractible.  Concentration and memory were normal.  Thought process was circumstantial.  There was no defect of thought content (no auditory/visual hallucinations or delusions).  Judgement and insight were fair.  The examiner noted that the Veteran had impaired sleep due to sleep apnea and dreams; that he took an interest in growing blackberries; that walked a little; that he had guilt related to family and, uncompleted projects; that he had low energy; that he had difficulty remembering to complete projects; that he had weight loss (32 pounds since December 2011) but eats 4 meals a day; and that he had passive suicidal ideation-but no intent or plan.

VA treatment records show that from July 2013 to November 2013 that GAF scores ranged from 51 in July 2013 to 70 in November 2013.  These records show that the Veteran experienced significant home-life stresses and had migraine headache problems as well.

The Veteran argued at his November 2014 hearing that his disability had worsened since his last VA examination.  He reported symptoms of extreme anxiety along with depression.  He reported increased and changed medications to manage his symptoms.  He reported that he obtained outpatient treatment sporadically through VA only.  He described his symptoms as crying easily, fearfulness of being harmed outside his home, a racing mind, poor and impaired sleep, severe anxiety and depression, and feelings of poor self-worth.  See Hearing Transcript at 4-5, 9-10 (November 24, 2014).

Report of VA examination dated in September 2015 reflects a diagnosis for major depressive disorder, recurrent, severe, without psychotic features that causes total occupational and social impairment.  The Veteran reported frequent negative ruminations, weight loss, depression, episodes of neglect of hygiene, sleep disturbance, suicidal thoughts in the past, and feelings of worthlessness.  The examiner summarized his symptoms as: Depressed mood, anxiety, chronic sleep impairment, mild memory loss (forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner indicated that that the Veteran was quite depressed during the interview, with a sad and congruent affect.  There were no signs of agitation or anxiety; he denied current suicidal/homicidal ideation; he spoke slowly and softly; he had no delusions/hallucinations; he had average intellectual range; memory was generally within normal limits; and judgement and insight were adequate.

3.  Analysis

Affording the Veteran all benefit of any doubt to the extent feasible, the Board finds that the criteria for a 100 percent disability for depressive disorder are met from the date of the Board hearing in November 24, 2014.  38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102.  The Board believes that the Veteran's sworn testimony concerning worsened symptoms at his November 2014 hearing was merely corroborated at the subsequent March 2015 VA examination, which showed the frequency, severity, and duration of symptoms establishing total occupational and social impairment.  Therefore, the benefit sought on appeal is granted from November 24, 2014.

However, prior to November 24, 2014, neither the lay nor the medical evidence more nearly reflects the criteria for an evaluation in excess of 10 percent.  This evidence more nearly reflects occupational and social impairment due to mild or transient symptoms with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The March 2009 and September 2012 VA examination reports showed that the Veteran's depressive disorder symptoms were transient and mild; causing decrease work efficiency and inability to perform occupational tasks only during periods of significant stress.  Significantly both VA examination reports' findings are consistent with those in the VA treatment records for the same period, showing increased symptoms due to a period of stress associated with the behavior of the Veteran's son and ensuing marital strife associated with that conflict.  Although the evidence shows that the Veteran cried easily, had low motivation and interest in activities, reduced relationships with family and friends, and disliked change, the records shows he was motived to have a bee farm, help his son and grandson under difficult domestic circumstances including conflict on the matter with his wife, and undertaking a new interest with blackberries.

Also, regarding occupational impairment, the Board observes that the evidence suggests that the Veteran's mental disability was not the source of the Veteran's occupational impairment.  Per the Veteran, work would be difficult due to his age and pain.  Notably, a May 2011 note shows that the Veteran desired work as a master machinist and indicated that there was no work available; in June 2011, his medical provider reported that a supportive work setting would be beneficial to the Veteran's mental health; and at his September 2012 VA examination, the Veteran acknowledged that he could work and get along with others in a work environment.  This evidence strongly suggests that the Veteran service-connected psychiatric disorder was not more nearly manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board has considered the GAF scores.  During the appeal period, these scores ranged widely from 40 to 70 and do not demonstrate any clear worsening from month-to-month or year-to-year.  Notably, a GAF of 70, suggesting mild symptoms, was assigned in July 2013.  The Board finds that these scores, high and low, have less probative value than the VA examination reports dated in 2009 and 2012 because the recorded GAF scores do not indicate with any clarity the basis for the assigned numeric value and were often assigned by a clinical social worker rather than a trained medical or mental health professional.

On balance, the weight of the evidence is against an evaluation in excess of 10 percent prior to November 24, 2014.  The lay and medical evidence do not more nearly approximate the severity, frequency, or duration of symptoms contemplated for the next higher disability rating.  The Veteran is competent and credible to report the severity, frequency, and duration of his symptoms.  Layno, supra.  Furthermore, the Board accepts that the Veteran's report of symptoms is credible.  Notwithstanding, the evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and capacity for adjustment during periods of remission does not approximate the criteria for an evaluation in excess of 10 percent prior to November 24, 2014.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and medical evidence are highly probative.  However, although the Veteran may believe that he meets the criteria for the next higher disability ratings, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations than assigned.  The Board assigns greater probative value to the 2009 and 2012 VA examination reports, which shows that the Veteran's disability was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that the medical opinions expressed in the 2009 and 2012 VA examination reports are more probative than the Veteran's medical opinion as they were predication on a review of the claims file, obtaining a medical history from the Veteran, and in-person mental status evaluation of the Veteran.

Accordingly, a 100 percent disability evaluation for depressive disorder from November 24, 2014 is granted, affording the Veteran all benefit of the doubt.  However, the criteria for an initial evaluation in excess of 10 percent prior to November 24, 2014 for depressive disorder is denied as the weight of the evidence is against the claim; as the evidence is not in equipoise in, there is no doubt to resolve for the period prior to November 24, 2014.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Lastly, because the Veteran's disorder did not meet the criteria for a higher rating than assigned at any point during this appeal prior to November 24, 2014, additional staging of this rating is not warranted.  See Fenderson, supra.

B.  Migraine Headaches

An April 2009 rating decision granted service connection for headache disability at the noncompensable disability level.  See Rating Decision- Narrative (April 7, 2009).  In October 2009, the Veteran reported that his migraine headache disorder warranted a higher (50 percent) rating.  See VA Form 21-4138 (October 26, 2009).  A January 2010 rating decision assigned a 30 percent evaluation effective from October 26, 2009.  See Rating Decision- Narrative (January 13, 2010).  Thereafter, a January 2016 rating decision assigned a 50 percent (maximum schedular) evaluation effective from January 16, 2014.  See Rating Decision- Narrative (January 13, 2016).  

In an October 2009 statement, the Veteran requested an increased evaluation for migraine, evaluated as 30 percent disabling.  He noted "prolonged prostrating attacks occurring 3 and 4 times for 4 and 5 days over the last several months."  He reported that he was unable to function or leave the house during these attacks.  See VA Form 21-4138 (October 26, 2009).  Again, in a September 2010 statement, the Veteran requested re-evaluation of his migraine headache disorder, evaluated as 30 percent disabling.  He argued that he met the criteria for a 50 percent rating, citing that schedular criteria, and noting that he had migraine attacks 4 to 5 times a month with some lasting 3 or more days-and that he had 2 to 3 prostrating attacks monthly.  See Correspondence (September 16, 2010).

The Veteran testified at his November 2014 hearing that his migraine headache condition had worsened since his last VA examination with headaches occurring "almost every day."  He denied any doctor prescribed bed rest.  He reported taking doctor prescribed medication for relief.  See Hearing Transcript at 7-8 (November 24, 2014).

An August 2015 statement from the Veteran's wife reflects that the Veteran had a long history of migraine headaches treated with a variety of medications over the years.  See Buddy/Lay Statement (August 31, 2015).

1.  Legal Criteria

The Veteran's migraine headache disorder is evaluation under Diagnostic Code 8100, which provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

2.  Factual Background & Analysis

Having carefully reviewed the evidence of record, the Board finds that the criteria for a 50 percent disability evaluation for migraine headaches are met from June 3, 2013 based on VA treatment records showing complaints consistent with the schedular criteria from this date and affording the Veteran the benefit of any doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; and Gilbert, supra.  However, the preponderance of the evidence is against a compensable evaluation prior to October 26, 2009 and an evaluation in excess of 30 percent from to October 26, 2009 to June 3, 2013.

With regard to the grant of the maximum schedular evaluation from June 3, 2013, the Board observes that VA treatment records dated since January 2013 reflect ongoing headache management problems and the adjustment of pain management medications in view of the Veteran's other medical disorders.  More specifically, a June 2013 VA treatment note "addendum" reflects that the Veteran had had headaches "every day since June 3 at unrelenting and at unmanageable levels."  A July 2013 note reflects that the Veteran had contacted his VA medical facility noting that his headaches were significantly adversely impacting his quality of life and marriage, as well as his ability to concentrate enough to communicate.  He noted the presence of headache at a 6 to 9 level continuously for last 6 weeks.  An August 2013 note reflects the Veteran's report of severe headache pain with last 3 headaches, which he rated at 7 and 8 (out of 10 being the worst).  A September 2013 VA note reflects follow-up for intractable headaches.  The Veteran reported light sensitivity, noise sensitivity, and nausea without vomiting.  He reported 19 days of headaches in July, 31 days in August, and 20 days in September.  A December 2013 note reflects severe cervicogenic headaches.  A January 2014 VA examination report shows headaches, variously diagnosed, treated with prescriptive medications and Botox injections as needed.  Head pain was described as constant, pulsating or throbbing, localized, and worsened with physical activity.  Associated symptoms included nausea, light sensitivity, sound sensitivity, vision changes, sensory changes, and "physical activity."  Headaches were very frequent and prolonged, last more than 2 days and "pain occurs often and at most times lasting for periods longer than 3 months."  Report of VA examination dated in May 2015 reflects similarly and VA treatment records dated in 2015 reflects that the Veteran was followed for cervicogenic headaches.  The Board finds that a 50 percent disability evaluation is warranted from June 3, 2013 in view of the medical and lay evidence, and affording the Veteran all benefit of any doubt.

However, prior to October 26, 2009, the more persuasive evidence of record does not more nearly reflect the criteria for a compensable evaluation for migraine headaches.  The evidence does not more roughly approximate migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.
\
A June 2008 VA treatment psychiatric note reflects that the Veteran reported "he used to have headaches when in the Army."  On examination, he denied current headache and reported no recent problems with headache.  Report of VA examination dated in August 2008 reflects complaints of daily headaches, 3 out of 10 (worse) in severity, with photophobia and aura.  Headaches occurred weekly and lasted hours.  The examiner stated that headaches attacks were not prostrating and ordinary activity was possible.  A November 2008 VA treatment note reflects migraine headaches about every 3 months associated with light sensitivity and diplopia.  The Veteran was started on propranolol for prevention of migraine.  A February 2009 VA psychiatric medical opinion reflects that the Veteran had reported migraines that were "horrendous" and "daily" that had significantly improved with new medications from his primary care provider.  A February 2009 VA psychiatric note reflects the Veteran's reported of headaches were less.  A May 2009 note reflects that Zomig was helping with headache symptoms.

While the medical evidence for this period shows headaches daily and other headaches with light sensitivity and diplopia presenting about every 3 months, the Board finds that there is no indication in the lay or medical record that these are prostrating insofar as there is no complaint or report of either complete physical or mental exhaustion, or comparable effect.  Furthermore, the records show improvement of headache frequency with medication in February 2009 and symptoms in May 2009.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation prior to October 26, 2009.

For the period from October 26, 2009 to June 3, 2013, the more persuasive evidence of record does not more nearly reflect the criteria for a 50 percent evaluation for migraine headaches.  The evidence does not more roughly approximate migraine headaches that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

An October 2009 mental health note reflects that the Veteran reported severe headache after increased dosage of psychiatric mediation; he sought advice and, after discontinuing his psychiatric medications, the Veteran's headache symptoms improved.  A November 2009 note reflects continued headaches.  A December 2009 note reflects that the Veteran had persistent headaches improved with Zomig.

Report of VA examination dated in December 2009 reflects a history of headaches since the 1960s, diagnosed as migraine in 2007.  The Veteran reported light sensitivity and nausea with headache.  He reported 3 episodes a month that can last 3 to 8 days.  He reported that new medication, Zomig, works 60 to 70 percent of the time and explained that his pain was less, but the headache lasts longer.  He reported that a third of his headaches required him to go into a quiet, dark room.  The examiner did not address the impact of migraine on employment, noting that the Veteran was not employed.

A September 2010 statement from the Veteran reflects his report of headaches that meet the criteria for a 50 percent schedular evaluation.  He reported that "migraine attacks have increased to 4 to 5 attacks per month with some of my attacks lasting as much as three or more days with medication since my last C&P examination."  He further stated that he had "routinely" 2 to 3 prostrating migraine headache attacks monthly.  He reported such an attack during a period of hospitalization for his heart disability.  See Correspondence (September 16, 2010).  It is noted that the record shows that the Veteran was admitted in September 2009 for unstable angina.

A May 2011 VA psychiatry note reflects the Veteran's report of headaches that "come and go."  He noted taking oxycodone and sumatriptan for migraine.  He reported that he wanted to start working as a master machinist but there was no work-it was noted that he was a building inspector.  A September 2011 VA psychiatry note reflects complaints of "tremendous headaches" lasting several days, 4 days at a time that precludes driving when he takes his medications.

A December 2011 VA treatment note reflects complaints for headaches almost every other day.  A September 2012 note reflects complaints of frequent headaches of several years associated with light and sound sensitivity.  He reported severe headaches twice a week for the past 6 years, prior to that once every 3 months.  The Veteran reported smaller daily headaches.  He took Imitrex for past 6 years, which helps in 35 to 40 minutes.  He reported that headache was improved with Bourbon-and noted that he was a recovering alcoholic.

The Board finds that the evidence does not more nearly reflect the criteria for a 50 percent evaluation from October 26, 2009 to June 3, 2013 because the medical evidence does not more nearly show migraine headaches that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the Board observes that the Veteran, while competent to report the frequency, severity, and duration of his symptoms, has been an inconsistent historian on these matters.  Notably, concerning the frequency of headaches, he reported on the September 2012 VA examination that his headaches were 2 times a week for past 6 years (i.e. since 2006), whereas he reported on the December 2009 VA examination that headaches were 3 times a months.  The Board finds that the Veteran's report of the frequency of his headaches during the period at issue here is not credible in view of his inconsistent history on such.  Also, to the extent that the Veteran suggests very frequent completely prostrating and prolonged attacks, his report during VA psychiatry treatment of headaches that headaches come-and-go suggests persistence of headache but not headaches of the debilitating nature contemplated by the 50 percent disability evaluation.  In other words, the Veteran's headache episodes do not appear to be completely prostrating-resulting in extreme physical or mental exhaustion.  Lastly, the May 2011 VA treatment note shows that the Veteran expressed interest in work and the September 2012 VA examination report shows that he reported inference with work due to age and pain.  This evidence suggests that headache disorder did not preclude or significantly interfere with the Veteran's economic adaptability.  The Board has carefully considered the phrase "productive of severe economic adaptability," which the Court has noted can mean either "producing" or "capable of producing."  Pierce, supra, 445 (2004).  Here, the Board finds that the evidence shows that the Veteran was retired from his past employment as a building inspector and that he had expressed an interest in employment during the period at issue, which suggests that the Veteran's headaches was neither "producing" nor "capable of producing" severe economic inadaptability, examining the record retrospectively.

Therefore, the Veteran's recitation of the schedular criteria for a 50 percent rating and his report that he meets that criteria are limited probative value when considered in the context of all the pertinent evidence as discussed above.

The Board accepts that pertinent regulations do not require that all cases show all findings specified by the Rating Schedule.  38 C.F.R. § 4.21.  However, in the context of Diagnostic Code 8100, the schedule clearly shows that the rating must be predicated on the severity, frequency, and duration-but the schedular criteria allow for flexibility to be afforded evaluators by use of the term "averaging," and thus the principle of 38 C.F.R. § 4.21 is embodied in the rating criteria itself.  Also, out of deference to the principle of 38 C.F.R. § 4.21, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As discussed above, the overall headache disability contemplated by the next higher rating is not more nearly met for the periods of time at issue.  Also, there are no other schedular criteria that would afford the Veteran a more favorable rating and there is no indication of any separately ratable symptoms.  Neither the Veteran nor his representative has identified any other potentially applicable Diagnostic Code that would afford the Veteran a greater benefit.

In sum, although the criteria for a 50 percent evaluation are met from June 3, 2013, the more persuasive evidence does not more nearly reflect the criteria for a compensable evaluation prior to October 26, 2009 or an evaluation in excess of 30 percent from October 26, 2009 to June 3, 2013.  38 C.F.R. § 4.7.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran may believe he meets the criteria for higher disability ratings than now assigned, his complaints and the medical findings do not meet the schedular requirements, as explained and discussed above.

To the extent that benefit sought is not granted in this appeal, the Board finds that the evidence in that regard is not roughly in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert, supra.  Accordingly, the claim for a 50 percent evaluation for migraine headache is granted from June 3, 2013; but the claim for a compensable evaluation prior to October 26, 2009 or an evaluation in excess of 30 percent from October 26, 2009 to June 3, 2013 is denied.

This appeal has been pending since 2008 and the Veteran's disability has not been static during the years since the Veteran established service-connection and now.  The Board has assigned a staged rating to reflect that the factual findings in this case show distinct periods where the Veteran's headache disability exhibited symptoms that warranted different ratings; however, no further staging of the rating is warranted as explained above.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).


C.  Jaw/Maxilla/TMD

A February 2004 rating decision granted service connection for jaw disability at the noncompensable disability level.  See Rating Decision- Narrative (February 18, 2004).  VA received in September 2009 a claim for increase for left jaw disability.  See Notice of Disagreement (September 3, 2009).  A January 2011 rating decision awarded a 20 percent evaluation for TMJ, effective from September 3, 2009.  See Rating Decision- Narrative (January 26, 2011).  The Veteran seeks a disability rating in excess of 20 percent.  See VA Form 9 (May 31, 2012); Hearing Transcript (November 24, 2014).

An August 2010 statement from the Veteran reflects complaints of "popping within the jaw" that caused him "shooting pain" rated as level 4.  See VA Form 21-4138 (September 16, 2010).

A February 2012 statement from the Veteran reflects complaints that his recent examination of his jaw caused him pain, and that he had malfunction of both the right and left maxilla joints at that time.  See Correspondence (February 29, 2012).

The Veteran testified at his November 2014 hearing that his jaw condition had worsened to the point that he had increased pain and inability to open his jaw very far.  He reported no current treatment or medications.  He noted taking Oxycodone for other disorders causing him pain.  See Hearing Transcript at 6 (November 24, 2014).

Legal Criteria

The Veteran's jaw/maxilla disability is evaluated under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's jaw/maxilla/TMD.  Neither the lay nor medical evidence more nearly reflects the criteria for a higher disability evaluation.  38 C.F.R. § 4.7.

Report of VA dental examination dated in March 2008 reflects that the range of mandible motion was 35 mm (millimeter) measured from incisal edges teeth number 8 to 25.  Lateral and protrusive excursions were normal.  Palpation of temporomandibular joint (TMJ) was within normal limits on opening; there was slight crepitus in the left TMJ and a late pop in the right TMJ on late opening.  The impression was "Not able to appreciate any deficits from reported mandibular fracture."

Report of VA dental examination dated November 2010 reflects complaints of jaw popping that causes headaches.  Objectively, there were five missing teeth that can be replaced with removable partial dentures but no functional impairment due to loss of motion and masticatory function loss.  There was no loss of teeth due to loss of substance of maxilla or mandible.  Inter-incisal range of motion was 30 mm.  There was no bony loss of mandible maxilla or hard palate; no evidence of weakened movement, including movement against varying resistance; no clicking or popping when opening the mouth; and no excess fatigability with use (endurance).  There was some incoordination (movement night to left while opening) and some pre-auricular pain (left side when opening).  The diagnosis was temporomandibular disorder (TMD).

Report of VA examination dated in January 2012 VA reflects a diagnosis for TMD.  The Veteran complained of worsened symptoms with pain to touch and the need for more analgesics for pain management.  The Veteran reported flare-ups manifested by "jaw pops" and "pain behind ear" near the neck.  Objectively, lateral excursion was greater than 4 mm with pain at greater than 4 mm.  The range of motion for opening the mouth, measured by inter-incisal distance was 21 to 30 mm, with pain at 31 to 40 mm.  The Veteran was able to perform repetitive use testing with no additional loss of motion or additional functional loss in the temporomandibular joint (TMJ).  The examiner stated that there was no functional loss for right or left TMJ, but excess fatigability and pain on movement on the left.  There was bilateral crepitus.  The examiner stated that TMD had no impact on the Veteran's ability to perform work.

Report of VA examination dated in April 2015 reflects a diagnosis for TMD.  The Veteran reported flare-ups described as "momentary muscle spasms which occur periodontically."  The Veteran described functional loss as a temporary inability to chew when he has a muscle spasm.  The range of motion for opening the mouth, measured by inter-incisal distance was 33 mm.  Right and left lateral excursion was 16 mm and 9 mm, respectively.  There was pain on mouth opening and bilateral excursion.  Bilaterally, there was evidence of pain with chewing (mastication), and pain was noted to cause functional loss.  There was no localized tenderness to palpation, crepitus, or clicking sounds.  The Veteran was able to perform repetitive-use testing with at least three repetitions on the right and left.  There was no additional loss of function or range of motion after three repetitions on either side.  Pain was noted to limit functional ability with repeated use over a period of time, bilaterally.  Inter-incisal distance measured 37 mm.  Right and left lateral excursion was 16 mm and 10 mm, respectively.  The Veteran reported flare-ups of right sided TMJ once a month with pain at level 6 of 10 for a brief duration during a muscle spasm.  The examiner noted that the Veteran had severe tooth decay and loss of vertical dimension and that, without speculation, he could not say if "neck muscle spasms are causing his claims of functional loss."  The examiner noted that the Veteran's TMD did not impact his ability to work.

The medical evidence does not more nearly approximate inter-incisal range of motion limited to 11 to 20 mm.  Inter-incisal range of motion is consistently better than 20 mm.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned 20 percent disability evaluation.  The Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the Veteran's own report of symptomatology to be competent and credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation under Diagnostic Code 9905, there must be the functional equivalent of inter-incisal range of motion more nearly limited to 11-20 mm.  It is noted that ratings for limited inter-incisal movement may not be combined with limited lateral excursion.  The schedular criteria are not met and pain has not functionally restricted the range of motion to 20 mm or worse.

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned, as explained and discussed above.

Accordingly, the claim is denied and there is no basis to stage the rating.  See Hart, supra.  The evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.

D.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria.  The discussion above reflects that the Veteran's mental disorder, migraine, and TMD symptoms are contemplated by schedular criteria specific to each disability.  For instance, the schedular criteria for mental disorders considers depression and motivational problems; the schedular criteria for migraine considers the frequency, severity, and duration of episodes along with the potential for economic inadaptability; and the schedular criteria for TMD considers limitation of motion and pain resulting in functional loss through application of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, there is no suggestion or contention that the Veteran's depressive, headache, and jaw disabilities, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  TDIU

The Board finds that TDIU is warranted from June 3, 2013, the date of the increased award for migraine headache discussed above.  The Board believes that the evidence establishes as of this date that the Veteran was unable to perform the mental and physical acts required for employment that is not marginal.  See 38 C.F.R. § 4.16.

However, as discussed below, the criteria for TDIU are not more nearly met for the period prior to June 3, 2013.

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

Analysis

For the period prior to June 3, 2013, the record shows that the Veteran was service connected for major depressive disorder associated with migraine headache (10%); obstructive sleep apnea associated with deviated nasal septum (DNS)(50%); migraine headaches (30%); TMD (20%); right index finger crush injury (10%); DNS (10%); hemorrhoids status post hemorrhoidectomy with unstable scar (10%); and erectile dysfunction (0%).  He had a combined disability evaluation as follows:  70% from September 9, 2008; 80% from October 26, 2009, and 90 % from June 3, 2013.

Although the Veteran meets the numeric percentages for TDIU, neither the lay nor the medical evidence more nearly shows that he is unable to secure or follow substantially gainful employment due to service-connected disabilities.

Neither lay nor medical evidence for the period prior to June 3, 2013 more nearly reflects that the Veteran's non-psychiatric disorders precluded him from performing the mental and physical acts associated with obtaining and retaining substantially gainful employment.  In this regard, reports of VA examination dated in February 2012 reflect that the Veteran's right index finger disability caused only mild functional impairment due to mild limitation with grasping.  The Veteran's hemorrhoid disorder had no functional impact on the Veteran's ability to work.  Likewise, his deviated nasal septum and sleep apnea disabilities had no functional impact on the Veteran's ability to work.  See VA examination (February 25, 2012).
With respect to psychiatric disability prior to June 3, 2013, reports of VA examination dated in March 2009 and September 2012 reflects that the Veteran's psychiatric problems only mildly interfered with work, causing decrease work efficiency and inability to perform occupational tasks only during periods of significant stress.  At his 2012 VA exam, the Veteran reported that he could work "menial labor such as working in a fast food restaurant" and stated he "could get along with others."  The Veteran posited that work would be difficult due to "age and pain" and not due to any service-connected defect of mind or body alone-impairment caused by age may not be considered when evaluating entitlement to TDIU.  Also, report of VA examination dated in September 2012 reflects that the Veteran's mental health symptoms could be improved in a supportive employment or occupational/educational training environment.  Clinical findings showed no impairment of concentration and memory although attention was distractible.

The record reflects that the Veteran is well-educated.  He graduated college earning a mechanical engineering degree in 1960 and had a longstanding career as a building inspector before retiring.  A February 2010 letter from the Veteran's former employer reflects that the Veteran was employed from January 1999 to February 2005.  See Third Party Correspondence (September 16, 2010).  The Veteran's sworn testimony in 2014 reflects no complaints of interference with employment prior to June 3, 2013 due to right index finger, respiratory, hemorrhoid, genitourinary, or dental disorders.

Statements and testimony from the Veteran suggest that migraine headache and depressive disorder were primarily the source of his unemployability.  However, to the extent that the Veteran reports that he is unable to secure and follow a substantially gainful occupation due to service-connected disability for the period prior to June 3, 2013, the Board finds that this is not borne out by the record.  While the Veteran was unemployed and had interference with employment due to migraine headaches and depressive disorder, the totality of the evidence does not more nearly show impairment of body or mind that precludes employment solely due to service-connected disabilities.

The Veteran is competent and credible in his belief that he is unemployable and this is established from June 3, 2013.  However, for the period prior to June 3, 2013,the Board assigns greater probative value to the medical evidence showing essentially that his service-connected disabilities do not preclude the Veteran's ability to perform the mental and physical acts required for employment.  The fact that the Veteran contemplated employment during this period is incongruous with his report of being unable to perform the acts required for employment-and, thus the Veteran's opinion has diminished probative value.

On balance, for the period prior to June 3, 2012, the evidence shows that the Veteran was not unable to obtain or retain gainful employment due solely to service-connected disorders.  Therefore, TDIU is not warranted.  38 C.F.R. § 4.16(a).  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.



ORDER

A 100 percent evaluation for MDD from November 24, 2014 is granted, subject to the regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for MDD prior to November 24, 2014 is denied.

A 50 percent evaluation for migraine headache from June 3, 2013 is granted, subject to the regulations governing the payment of monetary benefits.

A compensable evaluation for migraine headache prior to October 26, 2009, and an evaluation in excess of 30 percent for migraine headache from October 26, 2009 to June 3, 2013 is denied.

A disability evaluation in excess of 20 percent for TMD is denied.

TDIU from June 3, 2013 is granted, subject to the regulations governing the payment of monetary benefits.

TDIU prior to June 3, 2013 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


